EDMONDSON, Circuit Judge,
concurring in judgment:
In its application, substantive due process is a puzzling concept. I agree that an allegation of injury resulting from a biased decision maker in a case like this one presents not a substantive due process claim, but a procedural due process claim. I also agree that McKinney is bound by this conclusion.
But today’s court opinion speaks of many other things that seem unnecessary to deciding this case. Some of these other things may be important. I would prefer to discuss them when doing so is essential to deciding a concrete case.
I concur in the judgment.